Title: From George Washington to Major General Nathanael Greene, 19 July 1780
From: Washington, George
To: Greene, Nathanael


					
						D. Sir
						Hd qrs near passaick [N.J.] July 19. 1780
					
					In answer to Yours of this Evening—The Whole of the Cloathing & Arms are to be sent to Fish Kill Town in the first instance, unless orders should be given to the contrary, and though it is a matter of great importance and infinitely desireable to save expence by bringing them by a Water transportation part of the way; yet the present state of navigation will not permit it or justify me in giving an order for their coming otherwise than by Land. The Arms will be addressed to Genl Knox; the Cloathing to Mr Wilkinson or John Moylan Esqr. The Powder & lead on board the Fleet for the States—if they cannot be sent with safety to New London—must be sent to providence.
					With respect to the Boats & Quarter Masters Stores—while Your Agents think it will be dangerous to risk them by Water to Connecticut River—the matter must be deferred; but as soon as the prospect is favourable, it will be embraced. I am Dr sir Yr Most Obedt st
					
						G.W.
					
				